Siierwin, J.
*3681 2 *367The trial court instructed in the language following in one of its paragraphs: “The exact amount or kind of seductive arts necessary to constitute seduction cannot be defined, but there must be some artificial or false promise or flattery or deception by which the virtuous female is induced to surrender her person to the accused. * * * Seduction may be made out by the practice of arts,- or by flattery, or by deception, or by false representations. You will consider all the facts and circumstances-in evidence, and determine therefrom whether the alleged *368sexual intercourse between defendant and said Martha M. ■C. Bauer was in fact induced or brought about by any false promise, flattery, or artifice, by which she was deceived.” Complaint is' made of the use of the word “artificial.” In the opinion written in this case when here on a former appeal, 109 Iowa, 646, this word was used in what purported to be a literal quotation from State v. Fitzgerald, 63 Iowa, 269, and was plainly so used by inadvertence; for it is not found in that case, and was substituted for the word “artifice.” It must be conceded that it is not as direct and certain in its meaning as the latter wor*d, and we do not approve its use in place thereof. But it does not follow that it was prejudicial in this case, as the court, further along in the same xoaragraph of its charge, told the jury, in effect, that seduction was not proven unless the sexual intercourse was induced by “false promise, flattery, or artifice, by which she was deceived'. Then, again, one of tho universal definitions of the word “artificial” is “artful,” ■subtle, crafty, and ingenious — so nearly like that of “artifice” that an attempted “distinction would be without a difference.” Nor does any presumption arise that the jury would give the word used a meaning foreign to the subject-matter before it; and, indeed, we are inclined to the view that, as used, it was suggestive of the definition we have already given, and if so there certainly was no prejudice. The word “artifice” has many definitions, but no one will claim that a jury would.misunderstand the sense in which it was used in a seduction case. There was no error in refusing the instructions asked by the defendant. 'The court covered the case fully and fairly in its own charge, and submitted the issue therein to the jury. The verdict ■finds anrple support in the evidence, and the judgment is .AKKIRMED.